DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 23, 2022.  Claims 11 is canceled.  Claims 1-10 and 12 are amended.  Claims 1-10 and 12 are currently pending and have been examined in the application.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to Claim 1, the limitations “circuitry configured to receive a plurality of pieces...; instruct …; instruct …; receive …; calculate …; instruct...; calculate …; manage …; calculate …; calculate …; calculate...; instruct …; manage …; manage …; calculate …; calculate...; instruct …; receive …; transfer …,” are not supported by the original disclosure.  The specification states that “SNS functions of the user terminal device 100 are implemented in software based on SNS application 150, which is application software. At least some of configurations related to the SNS functions may be implemented in hardware based on a circuit configuration.”  This describes that the claimed functionalities are implemented by software and that some related functions may be based on a circuit configuration.  It does not describe that all functions as claimed are via a circuit configuration.  Accordingly this is impermissible new matter.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-12 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a server, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: a receive a plurality of pieces of posting information posted by the plurality of users; display the plurality of pieces of posting information posted by the plurality of users; display advertisement information to be shown to the plurality of users along with the plurality of pieces of posting information displayed; receive, for each of the plurality of pieces of posting information, a plurality of evaluation points indicating evaluations by other users, who are not the user who created the piece of posting information; calculate posting-specific evaluation points by counting the plurality of evaluation points for each of the plurality of pieces of posting information; display the posting-specific evaluation points for each of the plurality of pieces of posting information; calculate user-specific evaluation points by counting the posting-specific evaluation points for each of the plurality of users; manage a reward resource amount, the reward resource amount being an amount of money in reward resources accumulated from advertising fees for rewards to the plurality of users, the advertising fees being benefit for displaying the advertisement information; calculate, for each of the plurality of users, a plurality of reward points exchangeable for money from the reward resources based on the user-specific evaluation points; calculate total reward points by counting the plurality of reward points given to the plurality of users eligible for rewards from the reward resources; calculate an exchange rate by dividing the reward resource amount by the total reward points; display the exchange rate; and manage each of the plurality of users in association with any one of a plurality of communal societies, manage the reward resource amount for each of the plurality of communal societies, calculate the total reward points for each of the plurality of communal societies, calculate the exchange rate for each of the plurality of communal societies, display the exchange rate for the communal society associated with the user, receive, for each of the plurality of pieces of posting information, the plurality of evaluation points indicating evaluations by other users, who are not the user who created the piece of posting information, among all users associated with a common communal society, and receive, for each of the plurality of pieces of posting information, the plurality of evaluation points indicating evaluations by other users associated with a second communal society differing from a first communal society associated with the user who created the piece of posting information, transfer, upon receiving the plurality of evaluation points earned through the evaluations by the other users associated with the second communal society, an evaluation amount from the reward resource amount of the second communal society to the reward resource amount of the first communal society, the evaluation amount being a product of the plurality of evaluation points earned through the evaluations by the other users and the exchange rate for the second communal society, wherein the plurality of evaluation points are given to the plurality of pieces of posting information in response to a tapping operation on an icon and the plurality of evaluation points given to the plurality of pieces of posting information are canceled in response to a re-tapping operation on the icon.  These limitations, comprise commercial interactions including, advertising, marketing or sales activities; business relations; as well as managing personal behavior or interaction between people including social activities and following instructions.  As such, the limitations are directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of circuitry configured to; through the user terminal devices; instruct each of the user terminal devices to; instruct each of the user terminal devices to; through each of the user terminal devices and, displayed on the user terminal devices; instruct each of the user terminal devices to, displayed on the user terminal devices; instruct each of the user terminal devices to; to instruct each of the user terminal devices, operating the user terminal device; through each of the user terminal devices and, displayed on the user terminal devices; displayed on the user terminal devices; displayed on the user terminal devices, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via computing components is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to circuitry, user terminal devices and a computer network, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-12, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant’s arguments regarding the 35 U.S.C. § 112(b) rejection are moot in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claim 1.
B.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims recite additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The Examiner respectfully disagrees.  The claim recitation that “plurality of evaluation points are given to the plurality of pieces of posting information in response to a tapping operation on an icon displayed on the user terminal devices and the plurality of evaluation points given to the plurality of pieces of posting information are canceled in response to a re-tapping operation on the icon displayed on the user terminal devices” is not an additional element but rather in and of itself an abstract idea as it entails managing personal behavior including social activities and following rules or instructions.  
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).